PER CURIAM.
Affirmed on authority of State v. City of Pensacola, Fla., 40 So.2d 569; Schmeller v. City of Fort Lauderdale, Fla., 38 So.2d 36; State v. City of Clearwater, 124 Fla. 354, 168 So. 546; State v. City of Coral Gables, Fla., 72 So.2d 48; State v. City of Jacksonville, 53 So.2d 306; and State v. City of Miami, Fla., 72 So.2d 655. The case of North Shore Bank v. Town of Surfside, Fla., 72 So.2d 659, is distinguishable in that it concerned an express legislative prohibition against the issuance of bonds in the manner there attempted.
ROBERTS, C. J., and TERRELL, SE-BRING and HOBSON, JJ., concur.